UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2144


CHARLIE RICHARDSON,

                Plaintiff - Appellant,

          v.

RAY MABUS,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:13-cv-01207-AW)


Submitted:   January 21, 2014             Decided: January 23, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charlie Richardson, Appellant Pro Se.     Tarra R. DeShields-
Minnis, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Charlie Richardson appeals the district court’s order

granting Ray Mabus’s motion to dismiss or, in the alternative,

for     summary       judgment,     on    Richardson’s       discrimination      and

retaliation claims brought pursuant to Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17

(West    2003     &    Supp.    2012),    and   the    Age    Discrimination      in

Employment Act of 1967, as amended, 29 U.S.C.A. §§ 621 to 634

(West 2008 & Supp. 2013).            We have reviewed the record and find

no    reversible       error.      Accordingly,       we   affirm    the   district

court’s order.          Richardson v. Mabus, No. 8:13-cv-01207-AW (D.

Md. Aug. 16, 2013).            We dispense with oral argument because the

facts    and    legal    contentions      are   adequately    presented     in   the

materials      before    this     court   and   argument     would   not   aid   the

decisional process.



                                                                           AFFIRMED




                                           2